IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

LAMAR D. HAY, IV,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3609

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 5, 2017.

An appeal from the Circuit Court for Clay County.
Don H. Lester, Judge.

Lamar D. Hay, IV, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, MAKAR, and M.K. THOMAS, JJ., CONCUR.